HOUGH, District Judge.
In ‘my- opinion the decision in Re Stein (D. C.) 1 Am. Bankr. Rep. 662, 94 Fed. 124, states the true interpretation: of the act, and the amendment of Act July 1, 1898, c. 541, § 65b, 30 Stat. 563 [U. S. Comp-. St. 1901, p. 3448], by Act Feb. 5, 19.03,: c.-487, §"15, 32 Stát. 800 [-U. S. Comp. St. Supp. 1905, p. 690], -strengthens Judge Baker’s opinion. To say that the final- dividend shall not be-declared-within three months after the first dividend is declared does, in my judgment, hold by implication that-a final dividend may be declared, on the expiration of three months ■ from-the' time of the first dividend:. All creditors must have notice of the final meeting, and if the .creditors who have not yet proved their claims- do not then prove ■them .they may then lawfully, as well as juétly, be debarred from participation in the funds in .hand when the final meeting is held.
The matter is remanded to the referee, with, instructions to comply ■with the petition of the trustee.